 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:16-CR-00198-JAM
12                               Plaintiff,            STIPULATION AND ORDER TO REASSIGN
                                                       CASE 2:16-CR-00199-GEB AS TO DEFENDANT
13                         v.                          KIONI DOGAN FOR CHANGE OF PLEA AND
                                                       SENTENCING
14   KIONI DOGAN,
                                                       DATE: March 5, 2019
15                               Defendant.            TIME: 9:15 a.m.
                                                       COURT: Hon. John A. Mendez
16

17   UNITED STATES OF AMERICA,                         CASE NO. 2:16-CR-00199-GEB
18                               PLAINTIFF,
19                         V.
20   KIONI DOGAN,
21                               DEFENDANT.
22

23                                              STIPULATION
24          As instructed by the Court on February 19, 2019 during discussion on the record, plaintiff United
25 States of America, by and through its counsel of record, and defendant Kioni Dogan, by and through her

26 undersigned counsel of record, hereby stipulate and request that this Court reassign case 2:16-cr-00199-

27 GEB as to defendant Kioni Dogan only, for purposes of a global change of plea and sentencing, for the

28 reasons explained below. The parties agree that, in accordance with Local Rule 123(c), case 2:16-cr-

      STIPULATIONS AND [PROPOSED] ORDER REASSIGNING     1
      CASE AS TO DEFENDANT KIONI DOGAN
 1 00199-GEB should be reassigned to this Court for defendant Kioni Dogan’s change of plea to take place

 2 on February 19, 2019, because this Court has the lower numbered of the two cases currently pending

 3 against this defendant. The background is as follows:

 4          1.      Defendant Kioni Dogan is charged by indictment in two separate, unrelated fraud cases

 5 pending in the Eastern District of California:

 6               a) The lower numbered case before this Court, 2:16-CR-00198-JAM, involves an alleged

 7                  tax fraud committed by Dogan and others with fraudulent tax returns during the

 8                  timeframe of 2011-2012.

 9               b) The higher numbered case before Judge Burrell, 2:16-CR-00199-GEB, involves an

10                  alleged fraud scheme committed by Dogan and others targeting the California

11                  Employment Development Department (EDD) for unemployment insurance benefits

12                  during the timeframe of 2010-2015.

13          2.      The parties have reached a global plea agreement to resolve both cases against defendant

14 Kioni Dogan that anticipates a single change of plea proceeding and sentencing proceeding. Subsequent

15 to reaching this plea agreement, the government filed a Notice of Related Cases. ECF 76.

16          3.      Pursuant to Local Rule 123, these cases, although not previously related, are now related

17 with respect to defendant Kioni Dogan because “assignment to the same Judge … is likely to effect a

18 substantial savings of judicial effort” and because “it would entail substantial duplication of labor if the

19 actions were heard by different Judges,” in a situation where a single plea agreement will resolve both

20 cases. See L.R. 123(a)(3) and (4).

21          4.      The parties therefore jointly request, and ask the Court to order, that case number 2:16-cr-

22 00199-GEB be reassigned to Judge Mendez as to defendant Kioni Dogan, so that her change of plea in

23 both cases may take place at the status conference currently scheduled before this Court on March 5,

24 2019.

25          5.      Defendant Kioni Dogan, through her undersigned counsel, hereby waives any objection

26 to the reassignment of case 2:16-CR-00199-GEB to this Court with respect to the charges against her,

27 and affirmatively confirms her desire to have her change of plea and sentencing take place before one

28 district court pursuant to her global plea agreement.

      STIPULATIONS AND [PROPOSED] ORDER REASSIGNING        2
      CASE AS TO DEFENDANT KIONI DOGAN
      Dated: February 19, 2019                                MCGREGOR W. SCOTT
 1                                                            United States Attorney
 2
                                                              /s/ CHRISTOPHER S. HALES
 3                                                            CHRISTOPHER S. HALES
                                                              Assistant United States Attorney
 4

 5
      Dated: February 19, 2019                                /s/ HAYES H. GABLE III
 6                                                            HAYES H. GABLE III
 7                                                            Counsel for Defendant
                                                              KIONI DOGAN
 8

 9

10

11                                          FINDINGS AND ORDER

12          For the reasons stated by the parties in the foregoing stipulation and pursuant to Local Rule 123,

13 the Court hereby REASSIGNS case 2:16-cr-00199-GEB as to defendant Kioni Dogan only to this Court

14 for purposes of change of plea and sentencing. Pursuant to Local Rule 123, the Court finds that under

15 the circumstances present here, “assignment to the same Judge … is likely to effect a substantial savings

16 of judicial effort” and “it would entail substantial duplication of labor if the actions were heard by

17 different Judges,” because a single plea agreement is anticipated to resolve both pending cases against

18 Ms. Dogan. See L.R. 123(a)(3) and (4).

19          IT IS SO ORDERED.

20          DATED: 2/20/2019
                                                          /s/ John A. Mendez
21                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28

      STIPULATIONS AND [PROPOSED] ORDER REASSIGNING       3
      CASE AS TO DEFENDANT KIONI DOGAN
